EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No.333-148662 on FormS-3ASR of our report dated February27, 2008 (which report expresses an unqualified opinion and includes an explanatory paragraph relating to the adoption of Statement of Financial Accounting Standards No.158 as of December31, 2006), relating to the consolidated financial statements of PacifiCorp and its subsidiaries, appearing in this Annual Report on Form10-K of PacifiCorp for the year ended December31, 2007. /s/Deloitte & Touche LLP Deloitte & Touche LLP Portland, Oregon February
